Citation Nr: 0604144	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  94-40 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1992 decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
not been presented to reopen the veteran's claim for service 
connection for PTSD.  In a January 1997 decision, the Board 
found that new and material evidence had been submitted to 
reopen the veteran's claim, and the matter was remanded to 
the RO for further development.  Thereafter, the veteran 
moved, and this case came under the jurisdiction of the St. 
Petersburg, Florida, RO.

The Board denied the claim of service connection for PTSD in 
an August 2003 decision.  The veteran appealed the denial to 
the United States Court of Appeals for Veterans Claims 
(Court).  In July 2004 the parties filed a Joint Motion for 
Remand (Joint Motion).  The Joint Motion stated that the 
Board was obliged to provide an analysis of the weight and 
probative value of the medical evidence corroborating the 
occurrence of the in-service trauma.  In August 2004, the 
Court granted the Joint Motion, and remanded the case for 
action consistent with the joint motion.  The case was 
thereafter remanded by the Board in January 2005 for further 
development.


FINDINGS OF FACT

1.  The veteran did not engage in combat with an enemy.

2.  The veteran's reported in-service stressor, claimed to 
have been a sexual assault, has not been verified.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTSD.  In general, 
he claims that he was a victim of a personal sexual assault 
in service, and it was that traumatic event that led to PTSD.  
However, as the preponderance of the evidence does not 
corroborate the occurrence of the claimed in-service trauma, 
the claim must be denied.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Service connection for PTSD requires: 1) medical evidence 
diagnosing PTSD; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f) (2005).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2005).  As an initial matter, 
the Board notes that the veteran does not contend, and the 
evidence does not suggest, that the veteran was ever engaged 
in combat with the enemy during his period of active service.

Once it has been determined that a veteran was not engaged in 
combat, the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony as to the occurrence of the claimed stressor.  Id; 
see also Doran v. Brown, 6 Vet. App. 283, 290 (1994); West v. 
Brown, 7 Vet. App. 70, 76 (1994); VA ADJUDICATION PROCEDIRE 
MANUAL, M21-1, Part VI, 11.38.b(3) (Change 65, October 28, 
1998).  The absence of corroboration in the service records, 
when there is nothing in the available records that is 
inconsistent with other evidence does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence.  Doran v. Brown, 6 Vet. App. 
283, 290-291 (1994).

If a post-traumatic stress disorder claim is based on in-
service personal assault, as here, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2005).

The Court has held that, in contrast to standard PTSD claims, 
a post-service opinion of a mental health professional can be 
probative to establish the occurrence of an alleged personal 
assault in service.  Patton v. West, 12 Vet. App. 272 (1999); 
YR v. West, 11 Vet. App. 393, 398-99 (1998).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The veteran alleges that in August 1970, two weeks before he 
was discharged from active duty, he was sexually assaulted 
while on weekend liberty.  The December 1993 hearing 
transcript reveals that the veteran testified that while he 
was out drinking at a bar, a man followed him from the 
bathroom and approached him at the bar to begin a 
conversation with him.  The veteran indicated that because he 
was "ossified" that night he did not remember the entire 
evening but that he believed he was taken advantage of and 
"sexually abused on [his] penis".  He did remember that he 
woke up the next day in the man's apartment and that the 
individual drove him back to the base.  The transcript 
reflects that the veteran indicated that he did not tell 
anyone of the rape at that time or for many years thereafter.  

The veteran recollected a different version of events in 
April 1997 correspondence wherein he reported that he met an 
acquaintance while he was on weekend liberty in August 1970 
and was invited to spend the night at the person's place.  
The veteran further indicated that he was offered a beverage 
that he drank and then became groggy and passed out.  The 
veteran indicated that when he awoke, the man was looking at 
a pornographic magazine and then performed "oral sex" on 
the veteran. The veteran indicated that he passed out again 
and this pattern of waking up and passing out continued 
through the night.  He further stated that the next morning 
he woke up, went back to the base, had a painful penis, and 
did not tell anyone what had transpired the night in 
question.  In January 2002 correspondence, the veteran 
indicated that he did not file charges or seek professional 
help at the time of the alleged 1970 assault as he was very 
embarrassed by the incident and only had two weeks remaining 
in the service and just wanted to return home.

The question in this case therefore becomes whether the 
claimed in-service stressor actually occurred.  For the 
reasons that follow, the Board finds that the preponderance 
of the evidence is against the claim in this regard.

The "positive" evidence which corroborates the occurrence 
of the claimed in-service stressor includes, first, lay 
statements from the veteran's brothers and best friend, 
prepared in 1992, which state that in 1976, 6 years after the 
alleged incident, the veteran told them about being raped by 
a male person two weeks before his discharge from active 
duty.  Second, the positive evidence includes a June 1996 
letter from the Caleo Center which indicates that the veteran 
first began experiencing symptoms of PTSD in 1976 when he 
recovered memories of a sexual assault that happened in 1970 
while he was on active duty.  In addition, a March 1997 
private treatment record noted that the veteran "experiences 
shame related to the victimization."  

Additional positive evidence includes treatment records which 
noted that the veteran reported an incident in service.  For 
example, a December 1993 letter from Planned Parenthood 
Health Services noted that the veteran expressed concern over 
an incident he experienced while in service during telephone 
and in-person counseling sessions.  Also, an October 1993 
letter from a community mental health center noted a sexual 
assault experience while the veteran was in the service.  
Also, an April 1995 private psychiatric consultation report 
of P. D. Etu, Psy.D., noted that the veteran reported 
flashbacks from one incident of sexual abuse in the military.  

The "negative" evidence which tends to show that the 
claimed in-service stressor did not occur includes a number 
of medical records which do not mention the stressor and 
instead attribute the veteran's psychiatric problems to other 
sources.  VA and private treatment records dated from 1978 to 
1992 which refer to the veteran's psychiatric problems do not 
mention the claimed stressor and instead note stressors like 
marital and employment concerns.  First, medical records from 
Suffolk County Health Services included an October 1979 
session note wherein the veteran explained that during 1976 
many things happened to him which caused a lot of stress, 
such as he was divorced, had an attack of gout, and quit his 
job of many years.  Second, a March 1989 private medical 
report reflected that the veteran's psychiatric history began 
in 1976, 6 years after service, when the veteran was having 
marital problems, legal problems (he had been arrested three 
times for driving while intoxicated and driving without a 
license, and he indicated he had begun drinking at the age of 
18), employment problems, was in the process of buying a 
house, and was worried about a friend who might be harmed in 
the context of a union fight.  After initially seeking 
treatment, the veteran quit his job and got divorced.  The 
letter notes that the veteran indicated that he had been 
miserable at that point in his life.  

Third, the "negative" evidence includes a May 1989 VA 
examination report which noted that the veteran complained of 
a high anxiety level since March of 1976 which made it very 
difficult for him to hold a job or deal with stressful 
situations.  Fourth, the November 1999 Social Security 
Administration (SSA) decision awarding disability benefits to 
the veteran makes no mention of the stressor or PTSD but 
assessed the veteran with anxiety.  

In addition, the "negative" evidence includes medical 
evidence where the medical professional does not definitively 
diagnose PTSD despite noting the veteran's reported stressor 
and his belief that he has PTSD.  In other words, these 
medical records do not appear to endorse the veteran's 
position.  The medical professionals use terms like "self 
defined" and "by history" to indicate that it is the 
opinion of the veteran alone and not the health care 
provider.

For example, although the veteran reported his belief that he 
had PTSD due to his stressor and reported flashbacks, Dr. 
Etu's private psychiatric consultation report in April 1995 
did not diagnose PTSD but diagnosed an anxiety disorder.  An 
April 1999 record of VA mental health treatment noted that 
the veteran attempted to get the assistance of the VA staff 
psychologist who was treating him, but the psychologist 
explained to the veteran "that he needs to work with his 
service officer on this."  When he first saw the veteran in 
August 1998, the psychologist noted that the veteran 
"presents with a self defined mental illness of 
'agoraphobia' which he reports he has had since being 
sexually abused while in the military 29 years ago."  

A November 1999 VA mental health treatment record noted that 
the veteran was seeking service connection "as he feels his 
panic is related to the [in-service sexual] assault".  
Although noting that an in depth check of PTSD symptoms was 
not made, no flashbacks or preoccupations with the assault 
were found.  That report further noted that the veteran's 
stresses when he first began to seek mental health treatment 
in 1976 were due to divorce, work pressures, and problems 
with a house.  The primary diagnosis was agoraphobia with 
panic with an additional note of rule out PTSD.  In addition, 
when the veteran was seen by a VA sexual abuse counselor in 
June 2002, the counselor diagnosed "PTSD due to rape by 
history."

The most significant medical evidence on the question of 
whether the stressor occurred, however, are the August 2005 
medical opinions of two VA physicians who were specifically 
requested to provide an opinion as to whether the claimed 
stressor actually occurred.  38 C.F.R. § 3.304(f)(3) (2005).  
Their opinions do not support the veteran's claim.  The Board 
finds their opinions highly probative and persuasive because 
their opinions directly address the question of 
corroboration; they had the benefit of reviewing all the 
evidence of record in making their decisions; and they 
provided a clear rationale for their opinions.

The August 2005 examination report specifically noted that 
the evidence of record, including medical records and the 
claims folders and the veteran's DD214, had been reviewed.  
Although the examiners stated that "we cannot know for 
certain whether or not the alleged assault actually 
occurred", significantly, they did note "that his versions 
of the assault have changed dramatically over the years".  
They also agreed that the veteran did not meet the diagnostic 
criteria for PTSD.  To support their opinion, the examiners 
stated that "[w]e both have cared for many PTSD patients and 
both felt that [the veteran's] presentation of the alleged 
assault as well as of his symptoms did not give credence to 
PTSD from a sexual assault.  The examiners noted that the 
veteran had a long history of drug and alcohol dependence and 
recommended further treatment.  Based on this opinion, the 
Board finds the August 2005 medical opinion to be 
"negative" evidence with regard to the veteran's claim.

The Board finds that the preponderance of the evidence is 
against the claim as to the question of whether the alleged 
stressor occurred.  The Board finds significant that there is 
no contemporaneous evidence which would corroborate the 
alleged stressor.  The first document which mentions the 
alleged stressor is dated in 1992 and was provided in 
connection with the current claim for benefits.  Although 
there are a fair amount of private and VA mental health 
treatment records dated between 1978 and 1992, they are 
silent as to sexual assault and instead both the medical 
professionals and the veteran attribute his psychiatric 
problems to marital and occupational issues, not to a sexual 
assault.  

The Board is aware that the veteran's brothers and best 
friend have stated that the veteran told them of the assault 
in 1976, although their statements were not prepared until 
1992.  The Board finds these lay statements less probative as 
they merely transcribed the veteran's account of the alleged 
incident and do not contain any eyewitness accounts of a 
change in the veteran's behavior around August 1970 and as 
such hold little probative value in verifying the alleged 
stressor.  See Layno v. Brown, 6 Vet. App. 465 (1994); see 
also Caluza v. Brown, 6 Vet. App. 465, 512 (1995) 
(Contemporaneous lay statements may be more probative than 
statements made many years later).

By the time the veteran reportedly mentioned the assault to 
close friends and family in 1976, six years had passed during 
which, the veteran testified during his personal hearing in 
1993, he remained essentially unaffected by the event.  The 
evidence of record, including the veteran's statements, 
reflects that during those years, from 1970 to 1976, the 
veteran was successfully employed, got married and started a 
family.  Thus, by his own admission, he experienced no 
behavior changes following the claimed assault until six 
years after the event.  Likewise, there is no relevant 
evidence like a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes for six years after the event.  

Further, as noted above, the anxiety and the changed economic 
and social picture of the veteran which occurred six years 
after the alleged event was not without an identifiable 
cause.  The preponderance of the evidence, detailed above, 
reveals that the veteran's anxiety and mental health issues 
resulted from his separation and divorce, his stress and 
concern for a friend going through a battle with his union, 
and his loss of employment.  This is so because, although 
several medical records, like the June 1996 letter from the 
Caleo Center linked the veteran's mental health problems with 
the reported sexual assault in service, the vast majority of 
the medical evidence, including all of the medical records 
developed prior to the time the veteran filed his claim for 
VA benefits in 1992, attributed his psychiatric problems to 
other stressors, unrelated to service.  

The Board has carefully considered the probative value of the 
positive medical opinions developed after the veteran began 
reporting the alleged incident to mental health care 
professionals.  The Board finds these positive post-service 
medical opinions to be less probative than the negative 
medical opinions.  First, there are fewer medical opinions 
which tend to corroborate the claimed stressor than there are 
opinions which tend to show that the claimed stressor did not 
occur.  Second, none of the positive medical opinions had the 
benefit of a review of all the evidence of record, as did the 
examiners who prepared the highly probative August 2005 
medical opinion.  Third, no rationale was provided for the 
positive medical evidence whereas the August 2005 medical 
opinion provided a rationale based upon a review of the 
entire record.  In this regard, the Board relies heavily on 
the highly probative and persuasive August 2005 medical 
opinions of the two VA physicians which indicated that they 
did not corroborate the veteran's reported stressor as the 
veteran had changed his story "dramatically".  The Board 
also finds the fact that the veteran has changed his story to 
argue against corroboration of his stressor.  

Thus, the Board finds the lack of treatment or other evidence 
of behavior changes for six years following the alleged 
assault; the fact that for the next 15 years mental health 
treatment records attribute the veteran's psychiatric 
problems to non service related events; the fact that the 
veteran's version of the assault has changed dramatically 
over the years; and the highly probative August 2005 post-
service opinion of two mental health professionals which 
fails to establish the occurrence of an alleged personal 
assault in service to be more probative than the evidence of 
record which originated around the time of the veteran's 
claim for service connection, including the post-service 
opinions of mental health professionals that indicate that 
the claimed stressor may have occurred and caused PTSD or 
other psychiatric symptomatology.  See Struck v. Brown, 9 
Vet. App. Vet. App. 145, 155-156 (1996).

As the preponderance of the evidence weighs against 
verification of the claimed in-service stressor required for 
entitlement to service connection for PTSD, the Board must 
find that service connection is not warranted.  38 C.F.R. 
§ 3.304(f) (2005).  The Board has considered the doctrine of 
reasonable doubt, but, as the preponderance of the evidence 
is against his claim, that doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

Duty to Notify and Duty to Assist

The Board finds that VA has met its duties to notify and 
assist under the Veterans Claims Assistance Act (VCAA).  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that a VCAA notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").

As for the duty to notify, in December 2001 and July 2005 
letters, VA notified the veteran of the basic elements of 
service-connected claims and informed him that, if he 
provides information about the sources of evidence or 
information pertinent to the elements of the claim (including 
medical records, employment records, records from other 
federal agencies), VA would make reasonable efforts to obtain 
the records from the sources identified.  The letters also 
informed him that he ultimately is responsible for 
substantiating his claim even though the law requires VA 
assistance in claim substantiation, and that he can submit 
relevant evidence on his own.  With respect to the fourth 
element of a valid VCAA notice, the October 2005 supplemental 
statement of the case specifically notified the veteran that 
he could submit any pertinent evidence in his possession.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in service connection, and was on notice throughout 
the appeal through the pertinent rating decision, statement 
of the case, supplemental statements of the case, and VCAA 
letters why the claims remain denied.  He was told about his 
and VA's respective claim development responsibilities.  In 
addition, he was provided a letter in January 2003 which 
informed him that the law pertaining to PTSD personal assault 
claims had been amended and he was afforded an opportunity to 
provide additional evidence or argument.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's service medical records, 
VA treatment records, and all available private treatment 
records which were adequately identified.  The veteran has 
not identified any additional available evidence which is 
pertinent to the claims adjudicated in this decision and has 
not been associated with the claims folder, and as recently 
as November 2005 he has reported that he has no further 
evidence to submit.  In addition, a VA examination with a 
medical opinions provided by two physicians was developed.  
Accordingly, the Board finds that the duty to assist was met; 
nothing in the record indicates that relevant evidence 
exists, but is missing from the record due to inaction of VA 
inconsistent with VCAA.


ORDER

A claim for entitlement to service connection for PTSD is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


